Notice of Pre-AIA  or AIA  Status

This action is responsive to amendments filed on 3/4/2022.  Claims 2-21 have been added.  Claim 1 has been cancelled.  Claims 2-21 are allowed.

	The rejections of claim 1 under the grounds of nonstatutory double patenting has been withdrawn in view of the above amendments. 



Examiners Amendments

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

 Please amend claim 3 to recite as follow:
3. (New ) The method of claim [[1]] 2, wherein the graph knowledge base describes a domain specific language comprising concepts, types, and policies.

Please amend claim 4 to recite as follow:
4. (New ) The method of claim [[1]] 2, wherein each object in the catalog of objects further describes back-end service requirements for late-binding.

Please amend claim 5 to recite as follow:
5. (New ) The method of claim [[1]] 2, the distributing further comprising: 
writing the result to a transaction object associated with the application to provide a trace for auditing and debugging, wherein the transaction object provides for a closure over a set of operations during transaction processing.

Please amend claim 6 to recite as follow:
6. (New ) The method of claim [[1]] 2, the distributing further comprising: generating, based upon the graph knowledge base, a second run-time function that accesses a second service associated with the at least one object; and 
distributing the second run-time function in a parallel with the at least one run-time function.

Please amend claim 7 to recite as follow:
7. (New ) The method of claim [[1]] 2, wherein the graph knowledge base is extensible.

Please amend claim 8 to recite as follow:
8. (New ) The method of claim [[1]] 2, wherein the graph knowledge base includes industry- specific models for networking and life sciences.


REASON FOR ALLOWANCE


The following is an examiner's statement of reasons for allowance: 
The prior art of record fails to teach neither singly nor in combination, the claimed limitations of: 
“providing a design environment comprising a catalog of objects, a rich type system, and a graph knowledge base describing an upper ontology that represents a higher-level abstraction, wherein the higher-level abstraction supports classification of generic data and function types for dynamic typing and prototypal inheritance; 
receiving in the design environment, a declarative composition of the application created using the rich type system; 
producing, based on the declarative composition, an object for storage in the catalog of objects; 
upon receipt of a request for the application, generating, using the graph knowledge base, the upper ontology, and the catalog of objects, context information to hydrate the request; " as stated in claims 1, 9 and 16.

These limitations, in conjunction with other limitations in the independent claims, are not specifically disclosed or remotely suggested in the prior art of record. A review of claims 2-21 are allowable over the prior art of record. 

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thao Duong whose telephone number is (571)272 - 2350. The examiner can normally be reached on M-F 7:30-5:00. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian J. Gillis can be reached on (571)-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571 - 273-8300.
 	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/T. D./
Examiner, Art Unit 2446



/MICHAEL A KELLER/Primary Patent Examiner, Art Unit 2446